DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
The following is a Final Office Action in response to the application filed on September 16th, 2019. Currently, claims 1-4, 6-14, 16-18, AND 20 are pending.
Claims 1, 11, 17 are independent claims.
Claims 5, 15, and 19 are cancelled without prejudice or disclaimer.
There are 17 claims in total.
Response to Arguments/Remarks
Applicant’s arguments with respect to the previous rejection of claims 1-4, 6-14, 16-18, AND 20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant asserts that the claims are directed to a statutory category. Examiner Disagrees.
THE CLAIMS AT ISSUE ARE “DIRECTED TO” A PATENT-INELIGIBLE CONCEPT
The claims comprise systems and methods for performing real-time monitoring of users by collecting data, analyzing the data (e.g., increase/decrease price according to a distance), and displaying the results (e.g., plurality of time slots with prices/incentives). (See Specification ¶ 53; see also Fig. 7 & Fig. 3)
Analyzing Data is an abstract idea
See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). Here, increasing or decreasing a price or incentive according to a distance that must be traveled or traversed to perform the service can be done by nothing more than a human using a pen and paper or his/her mind. For example, a user may charge an extra fee for traveling outside of the city limits to perform a service. Conversely, the price will be lower if within city limits. How the location of the user is determined can be done manually by, for example, looking up their zip code to estimate the appropriate fee. Therefore, contrary to Applicant’s arguments, this can, and is, done by a human mind since monitoring location of a person here is being done with a generic computer component in such a generic and broad manner.
Displaying Data is an abstract idea
Lastly, merely presenting (e.g., displaying) the results of abstract processes of collecting and analyzing information (see supra), without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 
The claims at issue comprise a combination of abstract ideas
Here, the claims are focused on the combination of the aforementioned abstract-idea processes. The advance they purport to make is a process of gathering and analyzing arbitrary data (e.g., location, historical data, etc.), then displaying certain visualizations (e.g., plurality of time windows with corresponding prices, options available, etc.), and not any particular assertedly inventive technology for performing those functions (e.g., e.g., a processor, a display, a user interface, a server, and a memory, etc.). The focus of the claims is not on such improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims are therefore directed to an abstract idea.
Applicant also asserts that the claims are directed to a patent-eligible application of the allegedly abstract idea. Examiner Disagrees.
Here, the judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Specifically the claims recite the combination of additional elements of, transmitting or receiving intangible data (e.g., confirmation, verification information, service score, staff area, etc.) (Claims 6-10) and receiving a cost based on historical data (claim 2) are recited at a high level of generality (i.e., as a general means of gathering products/prices for use in the price estimation limitations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. These additional limitations amount to no more than 
Accordingly, a combination of extra-solution activities, such as above, amounts to no more than mere instructions to apply the exception using generic computer component (e.g., a processor, a display, a user interface, a server, and a memory). Even in combination, these additional elements do not integrate the abstract idea into a practical application because the claims use generic computers to perform generic computer functions, without any “specific or limiting recitation of . . . improved computer technology,” CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Lourie, J., concurring). The claimed components (see supra) are nothing more than an instruction to apply [an] abstract idea . . . using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions.” Alice, 134 S. Ct. at 2359–60.  
Applicant’s arguments with respect to the previous rejection of claims 1-4, 6-14, 16-18, AND 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant asserts that none of the cited references teach or suggest determining a location of a scheduler. Examiner Disagrees.
The claims at issue are directed to a scheduling system displaying a calendar with a plurality of time windows/slots with a corresponding price. This price increases/decreases according to the location of a scheduler; thus allowing a user to select a time windows/slots accordingly (See Figs. 3 & 7). Said scheduler is nothing more than a customer utilizing the system (See ¶ 53).
with a corresponding price/cost for a service provider (See McCauly ¶ 2). McCauly further teaches that one of the biggest consumer dilemmas is to try to find a reasonably priced service provider within a reasonable or given time period (See McCauly ¶ 4). Although McCauly does not appear to explicitly teach a price that increases/decreases according to the location of a user utilizing the system, Yu does teach an analytic module of an optimized online scheduling system which considers numerous factors (i.e., rules, incentives, external, etc.) to determine an optimal way to price available time windows/slots to customers (See Yu ¶ 74). More specifically, Yu teaches that the analysis engine may increase/decrease prices in order to fill specific service appointments according to the location of a user accessing the opening as well as the proximity of a user to another user (I.e., provider) (See Yu ¶¶ 82-83). Accordingly, Yu does teach a dynamic method that monitors a location of a user using the scheduling system and, based on said location, the corresponding prices for specific time slots may be increased or decreased in order to incentivize the person to pick specific time slots.
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
THE CLAIMS RECITE A METHOD OF ORGANIZING HUMAN ACTIVITY AND A MENTAL PROCESS.
Alice identified a two-step process, derived from the Supreme Court’s decision in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012), for analyzing patent eligibility under § 101. 
First (Step 1), one must identify “whether the claimed invention fits within one of the four statutory classes set out in § 101.” Alice, 717 F.3d at 1282 (e.g., Process, machine, manufacture, or composition of matter.) Here, it is a method and device for scheduling a service—a process. 
Second (Step 2A), one must assess whether any of the judicially recognized exceptions to subject-matter eligibility apply, including whether the claims are to patent-ineligible laws of nature, abstract ideas, and natural phenomena. Mayo, 132 S. Ct. at 1302-03. Moreover, abstract ideas can be grouped as certain methods of organizing human activity or mental processes. See 2019 Revised Patent Subject Matter Eligibility Guidance. Here, the claims recite the judicial exception of abstract ideas. 
Specifically, the focus of independent claim 1, 11, and 17, as is plain from its terms, recites a method of mental processes (e.g., concepts performed in the human mind, including an observation, evaluation, judgment, or opinion). The limitations of calculating a cost based on historical data (claim 2); increasing/decreasing a price contingent to an arbitrary attribute (e.g., distance/location of a user); displaying a calendar with a plurality of time windows; and selecting a time slot (i.e., scheduling an appointment) (claims 1, 11, and 17); as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by the processor" nothing in 
Additionally, or alternatively, the focus of independent claim 1, 11, and 17, as is plain from its terms, recites a method of organizing human activity. Specifically, the claims as a whole recites a method of organizing human activity. The claimed invention is a method that allows for a method for scheduling service contingent on the price of said service (claim 1) which is a method of managing interactions between people.
THE CLAIMS, AS A WHOLE, DO NOT INTEGRATE THE RECITED JUDICIAL EXCEPTION 
Moreover, a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception, and thus patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of the judicial exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to  See 2019 Revised Patent Subject Matter Eligibility Guidance. 
Here, however, the judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Specifically the claims recite the combination of additional elements of, transmitting or receiving intangible data (e.g., confirmation, verification information, service score, staff area, etc.) (claims 6-10) and receiving a cost based on historical data (claim 2) are recited at a high level of generality (i.e., as a general means of gathering products/prices for use in the price estimation limitations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. These additional limitations amount to no more than mere instructions to apply the exception using a generic computer component (e.g., "by the processor").
Accordingly, a combination of extra-solution activities, such as above, amounts to no more than mere instructions to apply the exception using generic computer component (e.g., a processor, a display, a user interface, a server, and a memory). Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application because the claims use generic computers to perform generic computer functions, without any “specific or limiting recitation of . . . improved computer technology,” CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Lourie, J., concurring). The claimed components (see supra) are nothing more than an instruction to apply [an] abstract idea . . . using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions.” Alice
THE CLAIMS DO NOT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION 
Because the claims are directed to a judicial exception, the second part of the Mayo test (Step 2B) it is necessary to determine whether the claims recites additional elements that amount to significantly more than the judicial exception (i.e., an inventive concept). 
As an initial matter, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations of collecting (claims 2-4, 6 and 10) and displaying (claim 17) information was considered to be extra-solution activity in Step 2A, and thus are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. However, the background of the example does not provide any indication that the a processor, a display, a user interface, a server, and a memory are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere data manipulation steps (e.g., collecting (claims 2-6 and 10) and displaying (claim 17) information) are well‐understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the limitations of collecting (claims 2-4, 6 and 10) and displaying (claim 17) information are well-understood, routine, conventional activity is supported under Berkheimer.
Additionally, or alternatively, Courts have recognized that receiving or transmitting data (claims 2-4, 6 and 10) over a network (e.g., using the Internet to gather data)  is well-understood, routine, and conventional computer functions and, as such, do not amount 
Lastly, as discussed with respect to Step 2A, it can be readily concluded that there is nothing in the claims sufficient to remove them from the class of subject matter ineligible for patenting and transform them into an eligible application. What is needed is an inventive concept in the non-abstract application realm. Although some of the claims require certain generic computer components (e.g., a processor, a display, a user interface, a server, and a memory, etc.), which are in the physical realm of things, it is clear (from the claims themselves and the specification), that these limitations require no 
Therefore, in accordance with the Supreme Court’s conclusion in Alice, 134 S. Ct. at 2358–59, “such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea,” Electric Power, 830 F.3d at 1355. See, e.g., Credit Acceptance, 859 F.3d at 1055–56; Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1374–75 (Fed. Cir. 2017); Secured Mail, 873 F.3d at 911–12. Under those decisions, an invocation of such computers and networks is not enough to establish the required “inventive concept” in application because none of the recited hardware offers a meaningful limitation beyond generally linking ‘the use of the [abstract idea] to a particular technological environment,’ that is, implementation via computers.” Accenture Glob. Sen/s., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1341 (Fed. Cir. 2013). It is fair to say that an invocation of already-available computers, that are not themselves plausibly asserted to be an advance for use in carrying out abstract processes, amounts to a recitation of what is “well-understood, routine, [and] conventional.” Mayo, 566 U.S. at 73. 
In Conclusion, claims that “amount to nothing significantly more than an instruction to apply [an] abstract idea . . . using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” do not make an abstract idea patent-eligible, Alice, 134 S. Ct. at 2359–60, because “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015). 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (U.S. 2004/0199412 A1), hereinafter McCauley, in view of Yu et al. (U.S. 2014/0207509 A1), hereinafter Yu.
Regarding Claim 1, McCauley teaches:
A method for scheduling service by a service provider to a resident and/or business comprising: connecting with a server hosting a scheduling platform; displaying a calendar for selecting a day for the service; displaying a tiered appointment display for a selected calendar day, wherein the tiered appointment display shows a plurality of sets of time windows for service, each set of time windows having a plurality of time slots, each set of time windows having a different service window timeframes, wherein at least one of the different service window timeframes is a specific time for service,  (See ¶ 34, The scheduling system shown in FIG. 1 includes a data base maintained in the scheduler Server that has service Provider data, Consumer data, a calendar for each service Provider, open slot calendar dates for service Providers that are available, Consumer requests, service Provider confirmations, credit card transactions and other relevant data in the process of matching a user or Consumer with a service Provider; see also ¶ 35,  A discreet calendar for each service Provider is maintained. Specifically, each service Provider data base calendar maintained in Server 12 includes only one or more open time slots in a monthly, daily, and hourly/minute calendar display that is available for a user. Thus, one of the important elements of the system is that the method and system offer users and Consumers discreet visibility into applicable times available in any service Provider’s schedule to efficiently find 
While McCauley teaches displaying a calendar with respective time slots for scheduling a service, McCauley does not appear to explicitly teach each time slot having a corresponding price; however, Yu does teach: 
wherein each of the plurality of time slots has a corresponding price for service, the price for service being less for larger service window timeframes; and selecting one of the plurality of time slots in one of the plurality of sets of time windows for service.   (See ¶ 83, With regards to External-based factor(s), such factors can include, but is not limited to (a) the time remaining to an appointment, (b) proximity of a user, e.g., one searching for available appointments to a provider, (c) local weather conditions, and (d) events that may take place locally, e.g., proximate to the appointment. These factors can help weigh the cost value of an appointment).
Determining a location of a present scheduler (See ¶ 74; see also ¶¶ 82-83)
increasing the corresponding price for service for specific time slots proximate a currently scheduled time slot when a location of a present scheduler is outside a predetermined radius of a location for the currently scheduled time slot; and decreasing the corresponding price for service for specific time slots proximate the currently scheduled time slot when the location of the present scheduler is within a predetermined radius of the location for the currently scheduled time slot.   (See ¶ 83, With regards to External-based factor(s), such 
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McCauley and Yu before him or her, to modify displaying a calendar with respective time slots for scheduling a service, as taught by McCauley, to include determining the price contingent on distance from a user, as taught by Yu. The suggestion/motivation for doing so would have been to significantly reduce the impact on calendar appointment booking capacity (Yu ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 1.
Regarding Claims 11 and 17 these claim are substantially similar to claim 1 and are, therefore, rejected under the same basis as claim 1.
Regarding Claim 2, McCauley and Yu teach the method of Claim 1. While McCauley and Yu teach a method for scheduling service providers, McCauley does not appear to explicitly teach assigning a price depending on the historical data; however, Yu does teach: 
comprising accumulating historical data associated with providing service; calculating a projected business costs; and assigning the corresponding price for service for each time slot.   (See ¶ 130, for example when the provider's costs of 
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McCauley and Yu before him or her, to modify displaying a calendar with respective time slots for scheduling a service, as taught by McCauley, to include assigning a price depending on the historical data, as taught by Yu. The suggestion/motivation for doing so would have been to significantly reduce the impact on calendar appointment booking capacity (Yu ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 2.
Regarding Claim 12 this claim is substantially similar to claim 2 and is, therefore, rejected under the same basis as claim 2.
Regarding Claim 3, McCauley and Yu teach the method of Claim 2. While McCauley and Yu teach a method for scheduling service providers, McCauley does not appear to explicitly teach updating the price based on a schedule; however, Yu does teach: 
comprising updating the corresponding price for service based on current service schedule.   (See ¶ 130, for example when the provider's costs of setting up equipment and/or personnel to prepare for a specific service and/or appointment may increase due to short notice, the appointment engine may adjust 
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McCauley and Yu before him or her, to modify displaying a calendar with respective time slots for scheduling a service, as taught by McCauley, to include updating the price based on a schedule, as taught by Yu. The suggestion/motivation for doing so would have been to significantly reduce the impact on calendar appointment booking capacity (Yu ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 3.
Regarding Claim 13 this claim is substantially similar to claim 3 and is, therefore, rejected under the same basis as claim 3.
Regarding Claim 4, McCauley and Yu teach the method of Claim 2. While McCauley and Yu teach a method for scheduling service providers, McCauley does not appear to explicitly teach incentivizing the price for service; however, Yu does teach: 
comprising incentivizing the corresponding price for service based on current service schedule.   (See ¶ 60, the present systems and methods disclosed herein can incentivize the provider's customer to actively look for openings and cancellations, and to book them when available).
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 4.
Regarding Claims 14 and 18, these claims are substantially similar to claim 4, and are, therefore, rejected under the same basis as claim 4.
Regarding Claim 6, McCauley and Yu teach the method of Claim 1 and McCauley further teaches: 
comprising sending a confirmation of the selected time slot.   (See ¶ 38, sends an email to the service Provider’s personal computer 16 (FIG. 1) notifying the service Provider that there is a user desiring a specific available time slot. The service Provider’s PC display will then indicate such and the service Provider (whoever is maintaining the PC) can then notify the user through to scheduler Server display on the calendar that the appointment is accepted).
Regarding Claim 7, McCauley and Yu teach the method of Claim 1 and McCauley further teaches: 
comprising entering verification information for the service being requested.   (See ¶ 38, sends an email to the service Provider’s personal computer 16 (FIG. 1) notifying the service Provider that there is a user desiring a specific available time slot. The service Provider’s PC display will then indicate such and the service Provider (whoever is maintaining the PC) can then notify the user 
Regarding Claim 8, McCauley and Yu teach the method of Claim 1. While McCauley and Yu teach a method for scheduling service providers, McCauley does not appear to explicitly teach obtaining a customer review; however, Yu does teach: 
comprising displaying a review area showing customer reviews of a service provider.   (See ¶ 135, completing a review or survey related to the appointment).
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McCauley and Yu before him or her, to modify displaying a calendar with respective time slots for scheduling a service, as taught by McCauley, to include obtaining a customer review, as taught by Yu. The suggestion/motivation for doing so would have been to significantly reduce the impact on calendar appointment booking capacity (Yu ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 8.
Regarding Claim 9, McCauley and Yu teach the method of Claim 1. While McCauley and Yu teach a method for scheduling service providers, McCauley does not appear to explicitly teach obtaining a score for the service; however, Yu does teach: 
comprising displaying a service score area showing information about quality of service of a service provider.   (See ¶ 78, reviews of services deriving from a user).
¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 9.
Regarding Claim 10, McCauley and Yu teach the method of Claim 1 and McCauley further teaches: 
comprising displaying a staff area showing different employees of the service provider. (See ¶ 39, obtain a list of potential service Providers based on the category selected).
Regarding Claim 16 this claim is substantially similar to claim 10 and is, therefore, rejected under the same basis as claim 10.
Regarding Claim 20, McCauley and Yu teach the method of Claim 17 and McCauley further teaches: 
wherein the price for service being less for larger service window timeframes, the corresponding price for service based on the projected business cost calculated.   (See ¶ 83, With regards to External-based factor(s), such factors can include, but is not limited to (a) the time remaining to an appointment, (b) proximity of a user, e.g., one searching for available appointments to a provider, 
McCauley and Yu are analogous art because they are from the same problem-solving area--time management, e.g. calendars, reminders, meetings, time accounting. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McCauley and Yu before him or her, to modify displaying a calendar with respective time slots for scheduling a service, as taught by McCauley, to include each time slot having a corresponding price, as taught by Yu. The suggestion/motivation for doing so would have been to significantly reduce the impact on calendar appointment booking capacity (Yu ¶ 3). Therefore, it would have been obvious to combine McCauley and Yu to obtain the invention as specified in claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR LEAL whose telephone number is (469)295-9227.  The examiner can normally be reached on M-Th 9:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HECTOR LEAL/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683